 1

 2 MCGREGOR W. SCOTT
   United States Attorney
 3 VINCENZA RABENN
   Assistant United States Attorney
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00016-DAD-BAM

13                                 Plaintiff,             FINDINGS AND ORDER CONTINUING TRIAL

14                          v.                            DATE: February 25, 2020
                                                          TIME: 8:30 a.m.
15   MIGUEL ANGEL CORRALES,                               COURT: Hon. Dale A. Drozd
16                                Defendants.

17

18

19          The Court has read and considered the Stipulation to Continue Trial and Exclusion of Time, filed

20 by the parties in this matter on February 4, 2020. The Court hereby finds that the Stipulation, which this
21 Court incorporates by reference into this Order, demonstrates good cause to continue trial.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

25 not adversely affect the public interest in the prompt disposition of criminal cases.

26          THEREFORE, FOR GOOD CAUSE SHOWN:

27          1.      The date of the trial confirmation hearing is continued to March 16, 2020, at 10 a.m. and

28 the date of the trial is continued to March 31, 2020, at 8:30 a.m. The Pretrial Order is vacated.

                                                           1
30
 1         2.     The time between February 25, 2020, and March 31, 2020, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.     Defendants shall appear at that date and time.

 4 IT IS SO ORDERED.

 5
        Dated:   February 4, 2020
 6                                                   UNITED STATES DISTRICT JUDGE

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
30
